Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Central Pacific Financial Corp.: We consent to the incorporation by reference in the registration statements No.333-35999, No.333-119538, No.333-119798, and No.333-141232 on Form S-8, and No.333-138517 on Form S-3, of Central Pacific Financial Corp. of our reports dated February29, 2008, with respect to the consolidated balance sheets of Central Pacific Financial Corp. and subsidiaries as of December31, 2007 and 2006, and the related consolidated statements of income, changes in shareholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2007, and the effectiveness of internal control over financial reporting as of December31, 2007, which reports appear in the December31, 2007 annual report on Form 10-K of Central Pacific Financial Corp. Our report on the consolidated financial statements refers to the adoption of FASB Statement No.123 (revised 2004), Share-Based Payment, in 2006 and FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes, in 2007. /s/
